Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
After further review of the applicants’ remarks (filed 2/25/22) and the Interview Summary (filed 2/18/22), the examiner realizes that there is a big difference between the prior art (Hattori) and the claimed invention, as Hattori teaches a pressing jig in the axial direction while the current application claims the pressing jig against the segment conductors in a radial direction of the armature core (Para. 0080).
Therefore in view of the response above, all the prior arts, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention including a method for manufacturing an armature with the limitations wherein the joining step includes a step of independently pressing pressing-target segment conductors by a plurality of pressing jigs disposed for each of the pressing-target segment conductors, such that the plurality of pressing jigs are movable relative to each other, at least either one of the first segment conductors and the second segment conductors disposed in the plurality of slots serving as the pressing-target segment conductors.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 4, 2022